648 So. 2d 909 (1995)
STATE ex rel. Gregory JOHNSON
v.
John P. WHITLEY, Warden.
No. 92-KH-2689.
Supreme Court of Louisiana.
January 6, 1995.
Writ granted; case remanded to the district court. The district court is ordered to appoint counsel and hold a hearing at which it will apply the principles set out in Houston v. Lack, 487 U.S. 266, 108 S. Ct. 2379, 101 L. Ed. 2d 245 (1988) and determine whether relator timely filed his application for post conviction relief by delivering it to penitentiary authorities for forwarding to the court before the filing deadline passed. See Tatum v. Lynn, 93-1559 (La.App. 1st Cir.1994), 637 So. 2d 796. If the court finds that relator filed timely, it must 1) exercise its discretion and "determine whether the interests of justice require that relator be allowed to amend and supplement his timely filed application for post conviction relief," State ex rel. Duhon v. Whitley, 92-1740 (La. 9/2/94), 642 So. 2d 1273; and 2) rule on the merits of relator's application.
CALOGERO, C.J., not on panel.